--------------------------------------------------------------------------------

 
Exhibit 10.2



WARRANT CLARIFICATION AGREEMENT


THIS WARRANT CLARIFICATION AGREEMENT (this “Agreement”), dated as of March 30,
2007, is to the Warrant Agent Agreement, dated as of March 17, 2006 (the
“Warrant Agreement”), by and between Echo Healthcare Acquisition Corp., a
Delaware corporation ( the “Company”), and Corporate Stock Transfer, Inc., a
Colorado corporation (“Warrant Agent”).


WHEREAS, Section 3.3.2 of the Warrant Agreement provides that the Company shall
not be obligated to deliver any securities pursuant to the exercise of a warrant
unless a registration statement under the Securities Act of 1933, as amended
(‘‘Securities Act’’), with respect to the common stock issuable upon exercise of
a warrant is effective.


WHEREAS, in furtherance of the foregoing, the Company’s final prospectus, dated
March 17, 2006, indicated (i) that no warrant would be exercisable unless at the
time of exercise a prospectus relating to the common stock issuable upon
exercise of the warrant is current and the common stock has been registered
under the Securities Act or qualified or deemed to be exempt under the
securities laws of the state of residence of the holder of the warrant and (ii)
that the warrant may be deprived of any value and the market for the warrant may
be limited if the prospectus relating to the common stock issuable upon the
exercise of the warrant is not current or if the common stock is not qualified
or exempt from qualification in the jurisdictions in which the holder of the
warrant resides.


WHEREAS, as a result of certain questions that have arisen regarding the
accounting treatment applicable to the warrants, the parties hereto deem it
necessary and desirable to amend the Warrant Agreement to clarify that the
registered holders do not have the right, and never had the right, to receive a
net cash settlement in the event the Company does not maintain a current
prospectus relating to the common stock issuable upon exercise of the warrants
at the time such warrants are exercisable.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Warrant Agreement as set forth herein.


1.    Warrant Agreement. For the avoidance of doubt, the Warrant Agreement is
hereby amended by adding the following clarifying sentence as the penultimate
sentence of Section 3.3.2:



   
“Furthermore, if the Company is unable to deliver any securities pursuant to the
exercise of a Warrant as a result of the foregoing situations, the Company will
have no obligation, under any circumstance, to pay such registered holder any
cash or other consideration or otherwise ‘net cash settle’ the Warrant.”



2.    Miscellaneous.

1151943/2


 
 

--------------------------------------------------------------------------------

 





(a)    Governing Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 9.2 of the Warrant Agreement. Such mailing shall be deemed
personal service and shall be legal and binding upon the Company in any action,
proceeding or claim.


(b)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.
 
(c)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them. Except as set forth in this Agreement, provisions of
the Warrant Agreement which are not inconsistent with this Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts.


(d)    Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Warrant Clarification
Agreement as of the date first written above.





 
ECHO HEALTHCARE ACQUISITION CORP.
             
By: /s/ Gene E. Burleson                                    
 
       Gene E. Burleson
 
       Chief Executive Officer
         
CORPORATE STOCK TRANSFER, INC.
             
By: /s/ Carolyn Bell                                       
 
       Name: Carolyn Bell
 
      Title: President


